Citation Nr: 1825806	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a back condition. 



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1993 to December 1995 and from July 2006 to June 2008, with periods of inactive service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal may be decided.

With respect to the Veteran's claim for entitlement to service connection for plantar fasciitis, the Veteran was diagnosed and treated for plantar fasciitis of the left foot in October 1995.  The Board notes that the Veteran complained of foot pain in October 1998 and October 2003, however during an October 2004 pre-deployment examination denied any foot concerns or injuries.  The Veteran was last afforded a VA examination in May 2013.  The examiner noted the Veteran's diagnosis of plantar fasciitis of the left foot in service.  The examiner opined that the Veteran's current plantar fasciitis is less likely than not incurred in or caused by service.  He opined that although the Veteran's service treatment records document one instance of plantar fasciitis that there is no evidence that it recurred while in service or since discharge from the military  The Board finds the May 2013 VA examiner's opinion inadequate.  Although the examiner noted the Veteran's in service treatment in October 1995, the examiner failed to reconcile his comment of no recurrence with the Veteran's complaints of foot pain in October 1998 and October 2003, as well as his contentions that he has had continuous foot pain since service.  As such, the Board finds that an addendum opinion is required before the claim may be adjudicated.

With respect to the Veteran's claim for entitlement service connection for a back condition, the Veteran contends that his current back disorder is due to an injury in service.  See November 2011 Application for Compensation.  Service treatment records from October 2007 indicate that the Veteran suffered from a back strain during active duty.  The Board notes the Veteran has not been afforded a VA examination.  In light of the documented in-service diagnosis, and the Veteran's contentions regarding current problems, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his back condition, to include whether any current back disability is related to his back strain in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a qualified clinician, to determine the nature and etiology of the Veteran's plantar fasciitis.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.

The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's plantar fasciitis was caused or aggravated by his military service.  

To the extent possible, the examiner should reconcile any opinion offered with the Veteran's contentions of continuous bilateral foot pain since his treatment in service in October 1995.  The examiner should also discuss the significance, if any, of the Veteran's documented complaints of foot pain in October 1998 and October 2003. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back condition.  The claims file, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Should the examiner find the Veteran has a back condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's back condition was caused  or aggravated by his military service.  

The examiner is asked to discuss the Veteran's in-service injury and treatment for a back strain in October 2007 and whether the Veteran's current disability is related to his in-service injury and treatment.  

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




